 
 
I 
108th CONGRESS
2d Session
H. R. 4580 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2004 
Mr. McKeon introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To remove certain restrictions on the Mammoth Community Water District’s ability to use certain property acquired by that District from the United States. 
 
 
1.Removal of certain restrictions on propertyNotwithstanding Public Law 90–171 (16 U.S.C. 484a; 81 Stat. 531), the approximately 25 acres patented to the Mammoth County Water District (known as the Mammoth Community Water District) by Patent No. 04-87-0038, on June 26, 1987, and recorded in Volume 482, at page 517 of the official records of the Recorder’s Office, Mono County, California, may be used for purposes other than the purpose for which those lands were being used prior to the conveyance to the Mammoth County Water District and such lands may be transferred as authorized under State law. 
 
